Name: Commission Implementing Regulation (EU) 2016/1957 of 4 November 2016 concerning the classification of certain goods in the Combined Nomenclature
 Type: Implementing Regulation
 Subject Matter: tariff policy;  electronics and electrical engineering
 Date Published: nan

 9.11.2016 EN Official Journal of the European Union L 301/6 COMMISSION IMPLEMENTING REGULATION (EU) 2016/1957 of 4 November 2016 concerning the classification of certain goods in the Combined Nomenclature THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 952/2013 of the European Parliament and of the Council of 9 October 2013 laying down the Union Customs Code (1), and in particular Article 57(4) and Article 58(2) thereof, Whereas: (1) In order to ensure uniform application of the Combined Nomenclature annexed to Council Regulation (EEC) No 2658/87 (2), it is necessary to adopt measures concerning the classification of the goods referred to in the Annex to this Regulation. (2) Regulation (EEC) No 2658/87 has laid down the general rules for the interpretation of the Combined Nomenclature. Those rules apply also to any other nomenclature which is wholly or partly based on it or which adds any additional subdivision to it and which is established by specific provisions of the Union, with a view to the application of tariff and other measures relating to trade in goods. (3) Pursuant to those general rules, the goods described in column (1) of the table set out in the Annex should be classified under the CN code indicated in column (2), by virtue of the reasons set out in column (3) of that table. (4) It is appropriate to provide that binding tariff information issued in respect of the goods concerned by this Regulation which does not conform to this Regulation may, for a certain period, continue to be invoked by the holder in accordance with Article 34(9) of Regulation (EU) No 952/2013. That period should be set at three months. (5) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 The goods described in column (1) of the table set out in the Annex shall be classified within the Combined Nomenclature under the CN code indicated in column (2) of that table. Article 2 Binding tariff information which does not conform to this Regulation may continue to be invoked in accordance with Article 34(9) of Regulation (EU) No 952/2013 for a period of three months from the date of entry into force of this Regulation. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 November 2016. For the Commission, On behalf of the President, Stephen QUEST Director-General for Taxation and Customs Union (1) OJ L 269, 10.10.2013, p. 1. (2) Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (OJ L 256, 7.9.1987, p. 1). ANNEX Description of the goods Classification (CN-code) Reasons (1) (2) (3) An article comprising electronic components; a starter, an actuator, a regulator and a stop unit (so-called electronic control unit (ECU)) contained in a rectangular housing of aluminium with measurements of 98 Ã  74 Ã  20 mm and a weight of 160 g. The article supplies power to the xenon headlights of motor vehicles. When the headlights are turned on the article firstly converts direct current (DC) 12 V from the on-board electrical system into 1 200 V DC and transmits it to the igniter (not present upon presentation). Secondly, the article converts the DC into alternating current (AC) to light the lamps and continuously generates the voltage required (85 V) to keep the lights burning sufficiently. See image (*). 8504 40 90 Classification is determined by general rules 1, 3 (c) and 6 for the interpretation of the Combined Nomenclature and by the wording of CN codes 8504 , 8504 40 and 8504 40 90 . Classification as a control unit under heading 8537 is excluded, since the article is designed to convert current from DC 12 V into DC 1 200 V and to convert DC 12 V into AC 85 V, which are functions covered by heading 8504 . As neither of the functions is considered to be the principal function of the apparatus within the meaning of note 3 to section XVI, it is to be classified under the subheading that occurs last in numerical order. The article is therefore to be classified under CN code 8504 40 90 as other static converters. (*) The image is purely for information.